DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 1 recites “improved” sound absorption properties; which renders the claim indefinite.  It is not defined by the claim, and the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes any ferritic stainless steel of the described composition shall be considered to have “improved” sound absorption.

Claim 1 additionally recites the limitations “the following Formula 1” in lines 9-10 and "the following Formulae 3 and 4" in line 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the following Formula 2" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2, 3 and 7, claims 2, 3 and 7 are rejected for their incorporation of the above due to their dependencies on claim 1. 

Further regarding claim 5, claim 5 is further rejected for its incorporation of the above due to its dependency on claim 1.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihiro et al. (JP 2010235995 A original submitted by applicant March 28, 2019), hereinafter referring to the machine translation from Google Patents printed on March 09, 2022 (of record in the Requirement for Restriction/Election of March 17, 2022), as Yoshihiro.  

Regarding claim 1, Yoshihiro teaches a ferritic stainless steel with ≤ 0.02% C, ≤ 0.5% Si, ≤ 1.5% Mn, 11-23% Cr, ≤ 0.015% N, 0.005-0.1% Ti, ≤ 1.0% Al, ≤ 0.50% Nb, ≤ 3.0% Mo and the balance of Fe and inevitable impurities (all mass%) (claims 1 and 4) with precipitate that are inclusions in the ferrite texture (texture is a matrix) (Pg. 4 [20]; claim 1), where the aspect ratio (long side to short side) of the precipitate is 5 or less and the abundance density is 102 pieces/mm2 to 8.0 x 105 pieces/mm2 (claim 1), and further teaches in mass % of Mg ≤ 0.005%, Ca: 0.0007-0.0030%, and Cu 0.05-2.0% (Pg. 4 [15]-[19]).  
The compositional, precipitate size ratio and formula proportions, with the exception of Nb disclosed by Yoshihiro overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yoshihiro, including those proportions, which satisfy the presently claimed compositional, precipitate size ratio and formula requirements.  Regarding Nb, they are within 0.01%, which one between Yoshihiro and claim 1, and one of ordinary skill in the art at the time the invention was filed would not expect a difference of this level to have an impact on properties; absent a showing of criticality by applicant; which has not yet been provided.  A prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art but are merely close (MPEP 2144.05 I).
	Regarding “for an exhaust system heat exchanger having excellent sound absorption properties”, this occurs before the transitional phrase, and lacks sufficient structure to further limit the claim.  It is therefore considered to be an intended use of the claimed composition (MPEP 2111.02).  Yoshihiro teaches a ferritic stainless-steel sheet suitably used in an exhaust gas system of a car (which exchanges heat), of a substantially identical steel composition and structure as that which is claimed (see discussion above).  Applicant teaches that the composition discussed above has sound absorption properties ([00010]).  Therefore, the steel of Yoshihiro is considered to meet the claimed intended use.  Further, examiner notes that improved” is indefinite, as discussed above, and this ferritic stainless steel is considered to meet this limitation.
Yoshihiro does not specifically teach “a composition of the inclusions satisfies the following Formulae 3 and 4 “%(Al2O3) +%(MgO) + %(SiO2) + % (CaO) < 90% ---- Formula 3 %(Al2O3) + %(MgO) <50% --- Formula 4”.  
However, applicant discloses the composition of the inclusions is sensitive to the steel composition preferentially ([00080]), and when formula 2 is satisfied, the composition of inclusions may be obtained ([00081]).  Yoshihiro teaches a substantially identical ferritic stainless-steel sheet (composition, formulas 1 and 2 included), as discussed above, to that of applicant.  As Yoshihiro teaches a substantially identical ferritic stainless-steel sheet as that which the applicant claims and discloses as resulting in meeting the claimed formulae 3 and 4, one would reasonably expect the ferritic stainless-steel sheet of Yoshihiro to possess the claimed properties, absent an objective showing to the contrary (MPEP 2112).

Regarding claim 2, Yoshihiro teaches each claim limitation of claim 1, as discussed above, and further teaches a precipitate diameter of 1 micron or more and an aspect ratio (long side to short side) of the precipitate is 5 or less (claim 1) and where the average diameter is the (major axis + minor axis)/2 (Pg. 5 [1]).  For example, these ranges allow a long length where the aspect ratio is 4 and the precipitate diameter is 4 microns, that calculates to a long length of 6.4 microns.  
The precipitate size proportions disclosed by Yoshihiro overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yoshihiro, including those proportions, which satisfy the presently claimed long side length.

Regarding claim 3, Yoshihiro teaches each claim limitation of claim 1, as discussed above, and further teaches in mass % of C ≤ 0.02%, N ≤ of 0.015% (total C+N of ≤ 0.035%), P ≤0.06%, S ≤ 0.03% (claim 1).  The compositional proportions disclosed by Yoshihiro overlap applicants’ claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yoshihiro, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claim 5, Yoshihiro teaches each claim limitation of claim 1, as discussed above, and further teaches (in mass%) ≤ 0.5% Si, 0.005-0.1% Ti, ≤ 1.0% Al (claim 1). 
For example, these ranges include the values of Si of 0.25%, 0.05% Ti and 0.01% Al, which calculates to (Si/(Al+ 0.1*Ti)) of (0.25/(0.01+[0.1*0.05]) of 16.7, which meets the range of claim 5.
The composition proportions disclosed by Yoshihiro overlap applicants claimed proportional expression and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Yoshihiro, including those proportions, which satisfy the proportional expression.

Regarding claim 7, Yoshihiro teaches each claim limitation of claim 1, as discussed above.  Yoshihiro does not specifically teach “a sound absorption index of the stainless steel is 7.0*10-4 or more”.
However, applicant teaches the criticality of the amounts of C and N (improving sound absorption), criticality of Nb amount (to reduce the decrease in sound absorption), the ratio long side to short side length of the inclusions to improve sound absorption ([00034]-[00036]), and the criticality of meeting formula 1 to improve sound absorption ([00077])/  Applicant does teach how the ratio of the inclusions may be produced ([00037]; [00083]); however, Yoshihiro teaches this separate from any processing (see claim 1 discussion above).  
Yoshihiro teaches a substantially identical ferritic stainless-steel sheet (composition including C, N and Nb amounts; formula 1 and the ratio of long side to short side of inclusions), as discussed above, to that of applicant.  As Yoshihiro teaches a substantially identical ferritic stainless-steel sheet as that which the applicant claims and discloses as causing the claimed sound absorption, one would reasonably expect the ferritic stainless-steel sheet of Yoshihiro to possess the claimed property, absent an objective showing to the contrary (MPEP 2112).

Response to Arguments
Applicant’s claim amendments with respect to objections have been fully considered and are persuasive.  The objections of May 17, 2022 have been withdrawn. 

Applicant's allegation that the punctuation changes obviated the 35 U.S.C. 112(b) rejections of the respective formulas not having antecedent basis is not persuasive.  Formulas are not inherent to compositions, and therefore do not have inherent antecedent basis, therefore, they remain rejected.

Applicant's arguments and claim amendments filed August 15, 2022 have been fully considered but they are not persuasive regarding the 35 U.S.C. 103 rejections.  Applicants reference to the examples of Yoshihiro regarding the Nb values are not persuasive, because the ranges taught by Yoshihiro are what’s relied upon, not any individual example.  Applicant further attempts to argue that L/T is not comparable to an aspect ratio, when in fact that is the exact definition of an aspect ratio (in fact the applicant reefers to it as an aspect ratio on page 6 [6] of their arguments) therefore, this argument is not persuasive.   Arguments to the hot rolling process being required for the oxide inclusions is not persuasive, as there is no specific data, nor even paragraph description paragraphs referenced.  Further, where the examiner does find reference to hot rolling (for example [0079]; [0096]), it is correlated to the results of formula 1, which Yoshihiro meets without reliance upon processing or inherency, as discussed above.   The examiner cannot find in the specification where the composition of the inclusions relies on the rolling method.  Therefore, this argument is not persuasive.  Applicant’s direction to [0045] of Yoshihiro to precipitates of Ti is not persuasive, as the composition of the steel is relied upon for the inclusion compositions (not [0045] of Yoshihiro) and the aspect ratio is specifically taught. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                       Supervisory Patent Examiner, Art Unit 1784                                                                                                                                 
/K.A.C./Examiner, Art Unit 1784